Citation Nr: 0939542	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-06 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from February 7, 2005 to 
February 10, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.  

The Veteran, sitting at the RO, testified at a hearing before 
the undersigned Veterans Law Judge in May 2009.  A transcript 
of this proceeding has been associated with the claims file.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran is seeking reimbursement for treatment received 
from February 7, 2005 to February 10, 2005.  The Veteran 
asserts that he notified the VA after hours on February 7, 
2005 that he was having internal bleeding and that he was 
told to go to the nearest hospital for treatment.  He further 
stated that after stabilization he requested multiple times 
to be transferred to a VA facility, but was told that there 
was no available space.  (See February 2006 Notice of 
Disagreement).  

The Veteran was admitted to a private medical facility, 
Winter Haven Hospital, on February 7, 2005 after presenting 
to the emergency room with complaints of rectal bleeding.  
The Veteran was diagnosed with diverticular bleed and anemia.  

The VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

It is unclear from the record when the Veteran reached a 
status of medical stabilization that would have permitted his 
being discharged or otherwise to allow transfer to VA.  
Apparently, a VA medical opinion regarding stabilization was 
rendered in this case, but this statement is not of record..  
This was the basis for a partial payment by VA for initial 
medical care rendered the Veteran.  Thus, the Board finds 
that an inquiry must be made to obtain all VA records dealing 
with adjudication of the Veteran's claim for reimbursement.  

Accordingly, the case is REMANDED for the following action:

1.  MAS should make arrangements to 
obtain treatment records, if any, from 
James Haley VA Medical Center relating to 
any treatment rendered the Veteran for 
diverticular bleed and anemia following 
his hospitalization in February 2005.  
MAS should document its efforts, as well 
as any responses received.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  MAS should provide all records 
dealing with its adjudication of the 
Veteran's claim for reimbursement, 
including any referable to a medical 
opinion by the "Chief Medical Officer" 
and any other administrative document 
addressing the partial payment of his 
medical expenses for February 7, 2005.  
The Veteran's payment of a portion of the 
hospital billing should be reflected in 
these records.  

3.  Then, the MAS should readjudicate and 
fully address the Veteran's claim for the 
payment of expenses incurred by the 
Veteran at Winter Haven Hospital for the 
remaining dates of service from February 
8, 2005 to February 10, 2005.  This 
should include a statement of expenses 
that currently are due, but unpaid for 
the period in question.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

